Citation Nr: 1237064	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  07-22 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a higher initial rating for gastroesophageal reflux disorder (GERD) status post nissen fundoplication with symptoms of irritable bowel syndrome (IBS), initially evaluated as 30 percent disabling and 60 percent disabling from December 5, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1996 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for status post nissen fundoplication with residual globus symptoms and assigned a noncompensable rating, effective January 18, 2006. It also denied service connection for GERD and IBS.

In April 2009, the RO granted service connection for GERD and IBS.  It increased the rating for the combined gastrointestinal disability to 30 percent, effective January 18, 2006, and re-characterized the appealed disability as GERD status post nissen fundoplication with IBS symptoms.  

The Board remanded the Veteran's claim for an additional VA examination in November 2011.  In April 2012, the AMC increased, the rating for the gastrointestinal disability to 60 percent effective December 5, 2011.  Higher ratings are available, and the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

Jurisdiction has since been transferred to the Baltimore, Maryland RO.

The Veteran was scheduled for a hearing before a member of the Board in January 2011.  He did not appear for the hearing.  In April 2011, he stated that he desired another hearing.  Evidence associated with the claims file shows that the notice of the January 2011 hearing may not have been sent to his most current address, and was returned as undeliverable.  On September 12, 2012, the Board asked the Veteran to clarify whether he still wanted a hearing, and informed him that if he did not respond within 30 days, the Board would assume he no longer wanted a hearing.  He did not respond within 30 days.  The Board will assume he does not want a hearing.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's service connected GERD status post nissen fundoplication with symptoms of IBS is manifested by alternating constipation and diarrhea, constant abdominal distress, and vomiting; without material weight loss, hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health due to his service-connected disability.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent disabling and 60 percent disabling from December 5, 2011 for GERD status post nissen fundoplication with symptoms of IBS have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319, 7346 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The appeal for a higher initial rating for GERD, status post nissen fundoplication with symptoms of IBS arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, the Veteran has been afforded examinations to determine his current level of disability and all records, relevant to the claim on appeal, which have identified by the Veteran, have been associated with the claims file.

The RO determined that the Veteran's service medical records were unavailable.  Destruction of service medical records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service medical records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The RO contacted the Veteran and he submitted the missing service treatment records.  In addition, the RO contacted service department hospitals to see if they had records.  Those facilities indicated that they did not have additional records, and there are no reports of specific records that are not of record.

The Board's November 2011, remand was to afford the Veteran a current examination followed by issuance of a supplemental statement of the case.  Those actions have been completed, and there has been substantial compliance with the Board's remand instructions.

Regulations

Service connection for status post nissen fundoplication with residual globus symptoms was granted by an October 2006 rating decision which granted a noncompensable initial disability rating effective January 18, 2006, the Veteran's date discharge from the military.  An April 2009 rating decision granted an initial 30 percent rating and considered the Veteran's disability to be characterized as GERD, status post nissen fundoplication with symptoms of IBS.

The RO has rated the Veteran's disability under Diagnostic Codes 7319 and 7346. 

Diagnostic Code 7319 (irritable colon syndrome) assigns a noncompensable rating for mild manifestations with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate manifestations with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent evaluation is warranted for severe manifestations with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

Diagnostic Code 7346 (hiatal hernia) assigns a 10 percent rating where there are two or more of the symptoms of a 30 percent evaluation with less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2012).  A 30 percent rating for a hiatal hernia is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id. 

For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112 (2012). 

Evaluations for digestive disorders under Diagnostic Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. 38 C.F.R. § 4.114.  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

Analysis

Available service treatment records show that in October 2001 he weighed 177 pounds.  In August 2004 his weight was reported as 185 and 180 pounds, and that in July 2005 he weighed 165 pounds.

The Veteran was afforded a VA examination in May 2006.  The Veteran reported dysphagia (difficulty swallowing), heartburn, epigastric and abdominal pain, scapular pain, reflux, diarrhea, and regurgitation of stomach contents with nausea and vomiting.  He also reported that he had the symptoms constantly.  His gastrointestinal symptoms were reported as not affecting his body weight.  There was no significant anemia and no malnutrition.  He was noted to be 75 inches tall and weigh 180 pounds.  An upper gastrointestinal series was abnormal, with findings of post fundoplication without evidence of recurrent reflux.  

VA treatment records show that in November and December 2006 the Veteran complained that his stomach was upset and burning with his throat burning and swollen.  He also indicated that he had diarrhea and uncomfortable flatus.  In November 2006, he weighed 174 pounds.  In January 2007, he was described as "slender;" and in September 2007, he weighed 186 pounds.

A January 2008 VA treatment note indicates that the Veteran had gas pains with bloating and diarrhea.  He did not have difficulty eating and did not lose any significant amount of weight.  A February 2008 treatment note indicates that the Veteran was intentionally gaining weight due to going to the gym more frequently.  He was 75 inches tall and 198 pounds.  An October 2007 treatment note indicates that the Veteran denied weight loss, melena, hematochezia, nausea and vomiting.  A May 2008 upper GI series indicated moderate GERD.  In March 2008, he reported weight gain, and was found to weigh 195.3 pounds.

The Veteran was afforded an additional VA examination in December 2011.  He was noted to have diarrhea, alternating diarrhea and constipation, and nausea due to irritable bowel syndrome; but without abdominal distention, anemia or vomiting.  He reported more or less constant abdominal distress.  He also reported that he had lost weight due to an intestinal condition; that his baseline weight was 210, but that he currently weighed 190.  There was no malnutrition or benign or malignant neoplasms.  

The examiner reported that the Veteran had hyperactive bowel sounds with left upper quadrant and epigastric tenderness.  The Veteran reported that he had to be near a bathroom during the work day.  The Veteran reported persistent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbance, weight loss (as already indicated), nausea and melena due to GERD.  

The Veteran had a moderate esophageal stricture.  The GERD impacted his work in that he had recurrent pain and difficulty swallowing which made it difficult to sit for prolonged periods in a bent or forward position.  The examiner reported that the Veteran had daily reflux, esophageal discomfort and abdominal distress with diarrhea and hemorrhoid symptoms.  There was no anemia and no malnutrition.  The Veteran reported weight loss; however, the examiner found no reports in the record between 1996 and 2008 of the Veteran weighing 210 pounds.  Instead, the Veteran's weight had fluctuated between 172 pounds and 190 pounds from 1996 to 2008.  Additionally, the examiner noted that the Veteran did not appear to be underweight and, thus, opined that the Veteran's current weight was stable.  The examiner indicated that the Veteran had moderately severe GERD that caused considerable impairment in the Veteran's health.  

The Board notes that the AMC promulgated a supplemental statement of the case dated April 2012 denying the Veteran entitlement to a disability rating higher than 30 percent; issued a rating decision which granted the Veteran a 60 percent disability rating.  The AMC notified the Veteran later that month that the rating had been increased to 60 percent as of the date of his VA examination.

In any case, the Board finds that the Veteran is not entitled to a higher disability rating for any part of the relevant period.

A rating higher than 30 percent is not available under Diagnostic Code 7319 for irritable colon syndrome.

The Veteran's disability rating was increased to 60 percent utilizing the criteria for a hiatal hernia.  As the evidence indicates that the Veteran has not had a hiatal hernia during the relevant period, the diagnostic code is being utilized as being similar to the symptomatology of GERD.  Although the Veteran's disability is manifested by vomiting, he has not had material weight loss.  VA treatment records suggest that his weight has increased since service.  Even assuming arguendo that his weight had decreased from 210 to 190, such loss would not meet the definition of material weight loss.  He also does not have hematemesis or melena with moderate anemia.  Additionally, the VA examiner indicated that the Veteran had considerable, rather than a severe, impairment of health due to his gastrointestinal disability.  The treatment records do not contradict the examiner's findings; nor has the Veteran otherwise disputed the examiner's reports.  Thus, the evidence is against a finding that the disability has approximated the criteria for more than a 30 percent rating at any time prior to December 5, 2011.  He has been in receipt of the maximum 60 percent rating since that date. 

Higher ratings are potentially available for ulcerative colitis, but the higher rating would require marked malnutrition, anemia, general debility, or serious complications such as liver abscesses.  38 C.F.R. § 114, Diagnostic Code 7323 (2012).  As noted, the Veteran does not have malnutrition, debilitation or serious complications.  Anemia has not been identified.  Hence, a higher rating would not be warranted under that code.  The Veteran also does not have associated liver disease or intestinal fistulas; thus a higher rating would not be warranted under that code.  

All other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, have been considered as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no other basis for assigning a higher schedular rating.  38 U.S.C.A. § 5107(b) (West 2002).


Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1)(2012). 

The question of an extraschedular rating is a component of a claim for an increased rating.   See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b) (1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

As discussed above the Veteran's gastrointestinal disability is contemplated by the relevant rating criteria, and his subjective complaints of pain are listed in the rating criteria.  The Board acknowledges the Veteran's contentions that he has to be near a bathroom and has problems with certain positions at work.  However, the Veteran is being compensated for his symptomatology which interferes with work and general life.  Because these symptoms are contemplated in the rating schedule, referral for consideration of an extraschedular rating is not warranted.  Thus, as the Veteran's level of disability and symptomatology are specifically regarded in the relevant rating criteria, no further analysis is necessary in this instance.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012). 

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In this case there is no evidence that the service connected gastrointestinal disability has caused unemployability.  In this regard, the Board notes that evidence of record, including the Veteran's statements and VA treatment notes, shows that he Veteran has either been a student or worked during the entirety of the relevant period.  There is no evidence that his employment is marginal and his ability to maintain his studies, is not indicative of unemployability.  Thus, further consideration of entitlement to TDIU is not required. 


ORDER

Entitlement to a higher rating for gastroesophageal reflux disorder (GERD) status post nissen fundoplication with symptoms of irritable bowel syndrome (IBS), initially evaluated as 30 percent disabling and 60 percent disabling from December 5, 2011, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


